UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-6013



GREGORY DAVIS,

                 Plaintiff - Appellant,

          v.


UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT OF JUSTICE;
UNITED STATES FEDERAL BUREAU OF PRISONS; FEDERAL CORRECTIONAL
INSTITUTION, GILMER; JOHN DOE MAIL ROOM STAFF EMPLOYEES,

                 Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:07-cv-00063-IMK-JES)


Submitted:   March 25, 2008                 Decided:   March 28, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory   Davis    appeals      the   district     court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and

the Federal Tort Claims Act.        We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.        Davis v. USA, No. 1:07-cv-00063-IMK-JES

(N.D.W. Va. Nov. 13, 2007). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court    and    argument   would    not   aid   the

decisional process.



                                                                      AFFIRMED




                                    - 2 -